Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to Applicant’s Remarks filed on 07/07/2021.
Claims 1 and 2 have been amended. 
Claims 1-4 are currently pending and have been examined.

Allowable Subject Matter
4.        Claims 1-4 are allowed.

Reasons for Allowance
5.	Regarding the Claim Rejections - 35 USC § 101, claims 1-4 are found patentable under 35 USC § 101 Alice/Mayo two-step framework.	
	Independent claims 1 and 2 do not recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Instead, independent claims 1 and 2 recite an automated machine that comprises a communications device for receiving remotely operable signals emitted from a mobile terminal such as a cell phone and a bill acceptor for accepting bills inserted from the outside and for receiving monetary signals from the communications device. Also, same reasons of patentability under 35 USC § 101 apply to dependent claims 3 and 4 for dependent from independent claims 1 and 2. 

6.	Regarding the Claim Rejections - 35 USC § 103(a), prior art references deemed closest to the claimed invention are: Ward et al. (U.S. Pub. No. 2009/0221366), hereinafter “Ward”, Bosch et al. (U.S. Pub. No. 2011/0258090), hereinafter “Bosch”, and Pai (U.S. Pub. No. 2004/0149537), hereinafter “Pai”.
	Ward provide method and apparatus for configuration of a gaming device. In one embodiment, the method includes receiving configuration information associated with a specific gaming machine. The method can also include, based at least in part on the configuration information, determining configuration settings and obtaining values for the configuration settings. The method can also include transmitting the values for use in configuring the specific gaming machine.
Bosch provide Systems and methods for servicing a currency dispensing device, such as an automated teller machine, and a currency receiving device, such as a provisional cash safe, disposed at a merchant location. The method may comprise transporting dispensable currency to the merchant location, inserting the dispensable currency into the currency dispensing device during a site visit to the merchant location, removing merchant currency from the currency receiving device during the first site visit, the merchant currency having been previously inserted into the currency receiving device over a period of time by a merchant, and transporting the merchant currency from the merchant location to a currency processing location. The currency receiving device may transmit an indication of an amount of merchant currency inserted therein so that the merchant is provided a credit by a financial institution for the merchant currency before it is transported to the financial institution. 

	
The following is a formal statement of reasons for allowance over prior art:
7.	Claims 1-4 are allowed because the best prior arts of record, Ward et al. (U.S. Pub. No. 2009/0221366), hereinafter “Ward”, Bosch et al. (U.S. Pub. No. 2011/0258090), hereinafter “Bosch”, and Pai (U.S. Pub. No. 2004/0149537), hereinafter “Pai”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "a communications device for receiving remotely operable signals emitted from a mobile terminal to produce monetary signals corresponding to money amount data in the remotely operable signals; a control device that has built-in program software to produce drive signals of the amount corresponding to the monetary signals in accordance with the program software when the control device receives the monetary signals from the bill acceptor."

	As a final matter any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and; to avoid processing delays, 
Conclusion
8.      		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
9.      		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691